DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on January 28, 2011 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3, 5, 8, 11, 13, 15, 18, and 20 have been amended. Accordingly, claims 1-20 are pending in this application, with an action on the merits to follow regarding claims 1-20.
Because of the applicant's amendment, the following in the office action filed October 28, 2021, are hereby withdrawn:
Claim rejections under 35 USC 112(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10-11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 and 19-20 of U.S. Patent No. 10667577 in view of Flannery (US 2010/0269376).
Claims 9 and 19 of US 10667557 includes the fluid filled chamber with lobes, the midsole with projections fitting in the voids created between the lobes and having concave ends with a flex groove as in claim 1 of the instant application, but does not claim wherein “a plurality of flex grooves formed in a ground-contacting surface of the sole structure, the plurality of flex grooves including the flex groove extending in a direction toward an upper attached to the sole structure and into the concave surface” but is obvious in view of Flannery as shown below.

Claims 10 and 20 of US 10667557 includes the fluid filled chamber with lobes, the midsole with projections fitting in the voids created between the lobes and having concave ends with a flex groove, and an outsole with a cut-out portion exposing the flex groove as in claim 10 of the instant application but does not claim wherein “a plurality of flex grooves formed in a ground-contacting surface of the sole structure, the plurality of flex grooves including the flex groove extending in a direction toward an upper attached to the sole structure and into the concave surface” but is obvious in view of Flannery as shown below..
Flannery teaches a sole structure (1205) wherein the at least one projection (see annotated Fig. 12) of the plurality of projections (plurality of 1304 as seen in Fig. 12) including a concave surface formed into the end surface (as can be seen in annotated 
Claims 9 and 19 of US 10667557 includes the fluid filled chamber with lobes, the midsole with projections fitting in the voids created between the lobes and a plurality of horizontal grooves and a flex groove in the end surface as in claim 11 of the instant application, but does not claim wherein “a plurality of flex grooves formed in a ground-contacting surface of the sole structure, the plurality of flex grooves including the flex groove extending in a direction toward an upper attached to the sole structure and into at least one horizontal groove of the plurality of horizontal grooves” but is obvious in view of Flannery as shown below.

 Claims 10 and 20 of US 10667557 includes the fluid filled chamber with lobes, the midsole with projections fitting in the voids created between the lobes and a plurality of horizontal grooves and a flex groove in the end surface, and an outsole with a cut-out portion exposing the flex groove as in claim 20 of the instant application, but does not claim wherein “a plurality of flex grooves formed in a ground-contacting surface of the sole structure, the plurality of flex grooves including the flex groove extending in a direction toward an upper attached to the sole structure and into at least one horizontal groove of the plurality of horizontal grooves” but is obvious in view of Flannery as shown below.
Flannery teaches a sole structure (1205) wherein the at least one projection (see annotated Fig. 12) of the plurality of projections (plurality of 1304 as seen in Fig. 12) including a concave surface formed into the end surface (as can be seen in annotated Fig. 14) and a plurality of flex grooves (see annotated Fig. 14) formed in a ground-contacting surface of the sole structure (surface shown in Fig. 14) , the plurality of flex grooves including a flex groove (see annotated Fig. 12 and enlarged annotated Fig. 14) extending in a direction toward an upper (as the depth of the groove extends into the bottom surface, it is toward the upper) attached to the sole structure (as seen in Fig. 12) and into at least one horizontal groove of the plurality of horizontal grooves (see annotated Figs. 12 and para. 0081). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to expose a portion of a projection to the ground and add grooves to the projection of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler (US 2007/0119075) in view of Flannery (US 2010/0269376).
Regarding claim 1, Schindler discloses a sole structure (30’, Fig. 27) for an article of footwear, the sole structure comprising: a fluid-filled chamber (40’, 40”) including a central portion (41’, 41”) and a plurality of lobes (41’a-g, 41”a-g) extending from the central portion (see Fig. 12), the plurality of lobes defining voids (spaces between walls 47’) between adjacent ones of the plurality of lobes (see Fig. 12); a midsole component including a plurality of projections (34’), each of the plurality of projections received by respective voids of the fluid-filled chamber (as can be seen in Figs. 9-10) and including 
Schindler does not expressly disclose wherein at least one projection of the plurality of projections including a concave surface formed into the end surface; and a plurality of flex grooves formed in a ground-contacting surface of the sole structure, the plurality of flex grooves including a flex groove extending in a direction toward an upper attached to the sole structure and into the concave surface.
Flannery teaches a sole structure (1205) wherein the at least one projection (see annotated Fig. 12) of the plurality of projections (plurality of 1304 as seen in Fig. 12) including a concave surface formed into the end surface (as can be seen in annotated Fig. 14) and a plurality of flex grooves (see annotated Fig. 14) formed in a ground-contacting surface of the sole structure (surface shown in Fig. 14) , the plurality of flex grooves including a flex groove (see annotated Fig. 12 and enlarged annotated Fig. 14) extending in a direction toward an upper (as the depth of the groove extends into the bottom surface, it is toward the upper) attached to the sole structure (as seen in Fig. 12) and into the concave surface (see annotated Figs. 12 and enlarged annotated Fig. 14 and para. 0081).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to expose a portion of a projection to the ground and add grooves to the projection of Schindler as taught by Flannery “in order to fine tune the torsional properties of the sole" (para. 0085, lines 14-15 of Flannery).

Regarding claim 3, the modified sole structure of Schindler discloses wherein the end surfaces (43’a-g, 43”a-g of Schindler) of the plurality of lobes (41’a-g, 41”a-g of Schindler) taper in a direction extending away from the ground-contacting surface (bottommost surface of 32' of Schindler) of the sole structure (30’ of Schindler) (see Fig. 13A of Schindler where showing a top view of the fluid filled chamber where the upper end of 43' is narrower than the lower end of 43' and thereby the end surface taper away from the bottom) and the plurality of projections (34’ of Schindler) taper in a direction extending toward the ground-contacting surface of the sole structure (for example, see para. 0085 where it is explained that the protrusions extend between the lobes and would therefore have a reversed shape such that the taper downward).
Regarding claim 10, the modified sole structure of Schindler discloses further comprising an outsole (32’ of Schindler as modified by Flannery such that the midsole is exposed) attached to the plurality of lobes (41’a-g, 41”a-g of Schindler) and attached to the plurality of projections (34’ of Schindler), the outsole including a cut-out portion that exposes the flex groove (see annotated Fig. 14 of Flannery).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Schindler and Flannery as applied to claims 1-2 above, and further in view of Ellis (US 7353625).

Ellis teaches footwear with a fluid filled bladder wherein the end surface (216, see Fig. 3) of the lobe (110) includes a first facet and a second facet that intersect at a facet edge (see annotated Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add facets to the fluid filled chamber of Schindler as taught by Ellis to "assist in flexing of resilient cushioning device when pressure is applied to resilient cushioning device during a heelstrike. “Further corrugations also assist in return resilient cushioning device to its original shape when the pressure from the step is released…" (col. 4, lines 62-67 of Ellis).
Regarding claim 5, the modified sole structure of Schindler discloses wherein the facet edge (see annotated Fig. 3 of Ellis) forms an outermost portion of the outer surface of the sole structure (30’ of Schindler) (as para. 0135 of Schindler, lines 10-14 indicate that the end surfaces of the lobes may protrude outward beyond the sidewall of the midsole).

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Schindler and Flannery as applied to claim 1 above, and further in view of Bernhard (US 2005/0230549).
Regarding claim 6, the modified sole structure of Schindler discloses all the 

	Bernhard teaches a flexible shoe soles wherein the midsole component (20) further comprises a plurality of grooves (27) formed into the end surface (see Fig. 4a) of the at least one of the plurality of projections (21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a plurality of grooves to the end surface of at least one of the projections of modified Schindler as taught by Bernhard in order to so that the projections can compress when force is applied and expand back to the original configuration when forces is removed thereby adding comfort to the wearer with repeated steps. 
Regarding claim 7, the modified sole structure of Schindler discloses wherein the plurality of grooves (27 of Bernhard) are formed in the concave surface (see annotated Fig. 12 of Flannery which is analogous to the concave surface 26 of Bernhard).
Regarding claim 8, the modified sole structure of Schindler discloses wherein the plurality of grooves (27 of Bernhard) include a length extending in a direction between a forefoot region of the sole structure and a heel region of the sole structure (see Fig. 4a of Bernhard where the grooves extend horizontally), the grooves decreasing in length in a direction extending toward the ground-contacting surface (bottom of 32’ of Schindler) of the sole structure (30 of Schindler) (as the grooves extend the length of the projections of Bernhard, when used on the projections of Schindler, which taper toward 
Regarding claim 9, the modified sole structure of Schindler discloses wherein the flex groove (see annotated Figs. 12 and 14 of Flannery) extends into at least one of the horizontal grooves (as can be seen in annotated Fig. 12 of Flannery).

Claims 11-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler, in view of Flannery, and further in view of Bernhard.
Regarding claim 11, Schindler discloses a sole structure (30’, Fig. 27) for an article of footwear, the sole structure comprising: a fluid-filled chamber (40’, 40”) including a central portion (41’, 41”) and a plurality of lobes (41’a-g, 41”a-g) extending from the central portion (see Fig. 12), the plurality of lobes defining voids (spaces between walls 47’) between adjacent ones of the plurality of lobes (see Fig. 12); a midsole component including a plurality of projections (34’), each of the plurality of projections received by respective voids of the fluid-filled chamber (as can be seen in Figs. 9-10) and including a respective end surface (portion of 34’ along 33’) that forms an outer surface of the sole structure (see Fig. 27).
Schindler does not expressly disclose at least one projection of the plurality of projections including a plurality of horizontal grooves formed into the end surface and extending in a direction between a forefoot region of the sole structure and a heel region of the sole structure; and a plurality of flex grooves formed in a ground-contacting surface of the sole structure, the plurality of flex grooves including a flex groove that 
Flannery teaches a sole structure (1205) wherein the at least one projection (see annotated Fig. 12) of the plurality of projections (plurality of 1304 as seen in Fig. 12) including a concave surface formed into the end surface (as can be seen in annotated Fig. 14) and a plurality of flex grooves (see annotated Fig. 14) formed in a ground-contacting surface of the sole structure (surface shown in Fig. 14) , the plurality of flex grooves including a flex groove (see annotated Fig. 12 and enlarged annotated Fig. 14) extending in a direction toward an upper (as the depth of the groove extends into the bottom surface, it is toward the upper) attached to the sole structure (as seen in Fig. 12) and into at least one horizontal groove of the plurality of horizontal grooves (see annotated Figs. 12 and para. 0081).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to expose a portion of a projection to the ground and add grooves to the projection of Schindler as taught by Flannery “in order to fine tune the torsional properties of the sole" (para. 0085, lines 14-15 of Flannery).
	The combined sole structure of Schindler and Flannery does not expressly discloses wherein the horizontal groove comprises a plurality of grooves.
	Bernhard teaches a flexible shoe soles wherein the midsole component (20) further comprises a plurality of grooves (27) formed into the end surface (see Fig. 4a) of the at least one of the plurality of projections (21).

Regarding claim 12, the modified sole structure of Schindler discloses wherein the plurality of lobes (41’a-g, 41”a-g of Schindler) include end surfaces (43’a-g, 43”a-g of Schindler) that form a portion of the outer surface of the sole structure (see Fig. 8 of Schindler).
Regarding claim 13, the modified sole structure of Schindler discloses wherein the end surfaces (43’a-g, 43”a-g of Schindler) of the plurality of lobes (41’a-g, 41”a-g of Schindler) taper in a direction extending away from the ground-contacting surface (bottommost surface of 32' of Schindler) of the sole structure (30’ of Schindler) (see Fig. 13A of Schindler where showing a top view of the fluid filled chamber where the upper end of 43' is narrower than the lower end of 43' and thereby the end surface taper away from the bottom) and the plurality of projections (34’ of Schindler) taper in a direction extending toward the ground-contacting surface of the sole structure (for example, see para. 0085 where it is explained that the protrusions extend between the lobes and would therefore have a reversed shape such that the taper downward).
Regarding claim 16, the modified sole structure of Schindler discloses all the limitations of claim 11, but does not expressly disclose wherein the end surface of the at least one of the plurality of projections includes a concave surface.

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make at least one projection of Schindler to have a concave surface and grooves as taught by Flannery “in order to fine tune the torsional properties of the sole" (para. 0085, lines 14-15 of Flannery).
Regarding claim 17, the modified sole structure of Schindler discloses wherein the plurality of horizontal grooves (27 of Bernhard) are formed in the concave surface (see annotated Fig. 12 of Flannery which is analogous to the concave surface 26 of Bernhard).
Regarding claim 18, the modified sole structure of Schindler discloses wherein the plurality of horizontal grooves (27 of Bernhard) include a length extending in a direction between a forefoot region of the sole structure and a heel region of the sole structure (see Fig. 4a of Bernhard where the grooves extend horizontally), the grooves decreasing in length in a direction extending toward the ground-contacting surface (bottom of 32’ of Schindler) of the sole structure (30 of Schindler) (as the grooves extend the length of the projections of Bernhard, when used on the projections of Schindler, which taper toward the ground contacting surface, they would decrease in length as they approach the ground contacting surface).
Regarding claim 19, the modified sole structure of Schindler discloses wherein the flex groove (see annotated Figs. 12 and 14 of Flannery) extends substantially 
Regarding claim 20, the modified sole structure of Schindler discloses further comprising an outsole (32’ of Schindler as modified by Flannery such that the midsole is exposed) attached to the plurality of lobes (41’a-g, 41”a-g of Schindler) and attached to the plurality of projections (34’ of Schindler), the outsole including a cut-out portion that exposes the flex groove formed in the ground-contacting surface of the sole structure (see annotated Fig. 14 of Flannery).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Schindler, Flannery, and Bernhard as applied to claims 11-12 above, and further in view of Ellis.
Regarding claim 14, the modified sole structure of Schindler discloses all the limitations of claims 11 and 12, but does not expressly disclose wherein the end surfaces of the plurality of lobes include a first facet and a second facet that intersect at a facet edge.
Ellis teaches footwear with a fluid filled bladder wherein the end surface (216, see Fig. 3) of the lobe (110) includes a first facet and a second facet that intersect at a facet edge (see annotated Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add facets to the fluid filled chamber of Schindler as taught by Ellis to "assist in flexing of resilient cushioning device when pressure is applied to resilient cushioning device during a heelstrike. “Further 
Regarding claim 15, the modified sole structure of Schindler discloses wherein the facet edge (see annotated Fig. 3 of Ellis) forms an outermost portion of the outer surface of the sole structure (30’ of Schindler) (as para. 0135 of Schindler, lines 10-14 indicate that the end surfaces of the lobes may protrude outward beyond the sidewall of the midsole).

    PNG
    media_image1.png
    469
    465
    media_image1.png
    Greyscale

Annotated Fig. 12 (Flannery)


    PNG
    media_image2.png
    547
    720
    media_image2.png
    Greyscale

Annotated Fig. 14 (Flannery)


    PNG
    media_image3.png
    728
    370
    media_image3.png
    Greyscale

Annotated enlarged Fig. 14 (Flannery)



    PNG
    media_image4.png
    554
    780
    media_image4.png
    Greyscale

Annotated Fig. 3 (Ellis)

Response to Arguments
Applicant's arguments filed January 28, 2022 regarding the 35 USC 103 rejections of claims 1-20 have been fully considered but they are not persuasive. 
Regarding claims 1 and 11, Applicant has amended to recited a plurality of flex grooves in the ground contacting surface, where one of the flex grooves extends in a direction toward the upper and into the concave surface [claim 1]/one of the plurality of horizontal grooves [claim 11] and argues that  “the cited art of record is completely silent with respect to a sole structure including a plurality of flex grooves formed in a ground-contacting surface of the sole structure, the plurality of flex grooves including a flex groove extending in a direction toward an upper” (Remarks, p. 9, 2nd full para).  Examiner respectfully disagrees.  Upon further review of the prior art, Flannery teaches rd full para.).  However, while the particular flex groove pointed out in annotated Fig. 12 is the only one formed in the second portion, a plurality of flex grooves exist as the claim(s) only recites, “a plurality of flex grooves formed in a ground-contacting surface of the sole structure the plurality of flex grooves including a flex groove that extends in a direction toward an upper attached to the sole structure and into the concave surface [claim 1]/ at least one horizontal groove of the plurality of horizontal grooves [claim 11]” which only requires that one be formed in the at least one projection which is analogous to the “soft portion 1304” of Flannery.  Further, while the flex groove is formed is the projection of Flannery, which is the softer portion, Examiner notes that Flannery has only been used as a teaching reference to modify Schindler, showing that it is known and obvious to add grooves into a projection of a midsole portion of a sole structure as claimed.
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1 and 11; however, as discussed in the rejection below and in the arguments above, claims 1 and 11 are not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the dependent claims under 35 U.S.C. 103 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732